[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                          FILED
                                                                             U.S. COURT OF APPEALS
                                                                               ELEVENTH CIRCUIT
                                               No. 11-13430
                                                                                 JANUARY 17, 2012
                                           Non-Argument Calendar
                                                                                    JOHN LEY
                                         ________________________                    CLERK

                                 D.C. Docket No. 0:11-cv-60604-JIC



DR. MASSOOD JALLALI,

llllllllllllllllllllllllllllllllllllll                                             Plaintiff-Appellant,

                                                   versus

AMERICAN OSTEOPATHIC ASSOCIATION,
a.k.a. Commission on Accreditation of Colleges
of Osteopathic Medicine,

                                             l lllllllllllllllllllllllllllllllllllllll Defendant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                             (January 17, 2012)

Before DUBINA, Chief Judge, MARCUS and MARTIN, Circuit Judges.
PER CURIAM:

       Appellant Dr. Massood Jallali (“Jallali”), proceeding pro se, appeals from

the district court’s dismissal of his civil rights action brought pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S. Ct.

1999, 29 L. Ed. 2d 619 (1971). The district court dismissed Jallali’s complaint

based on a lack of subject matter jurisdiction, concluding that Jallali’s claims were

barred based on the Rooker-Feldman doctrine.1 The district court also concluded

that Jallali could not state a claim under Bivens, and that Jallali’s claims were

barred by res judicata.

                                              I.

       Jallali’s complaint alleged six claims for relief against the American

Osteopathic Association (“AOA”) arising from AOA’s supposed failure to pursue

Jallali’s claims against Nova Southeastern University (“NSU”) after NSU denied

Jallali a degree. In 2006, prior to filing this action, Jallali had attempted to assert

claims for declaratory relief, specific performance, and breach of contract against

AOA in state court. These claims, which also essentially arose from AOA’s

       1
          The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413,
44 S. Ct. 149, 68 L. Ed. 362 (1923), and District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983).




                                              2
alleged failure to require NSU to award him with a medical degree, were

dismissed with prejudice based on the state court’s determination that Jallali could

not state a cause of action.

      Jallali contends that his claims in the current case were not barred by

Rooker-Feldman because they included claims that could not have been raised in

the earlier proceeding and over which the state court would have lacked

jurisdiction. He further contends that the district court erred in finding that AOA

was not acting under color of federal or State authority when it dismissed his

Bivens claim and declined to convert it into a claim under 42 U.S.C. § 1983.

                                          II.

        “We review dismissals for lack of subject matter jurisdiction de novo.”

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). A court must dismiss

an action if it “determines at any time that it lacks subject-matter jurisdiction.”

Fed. R. Civ. P. 12(h)(3). A finding that a plaintiff failed to state a claim upon

which relief could be granted is reviewed de novo. See, e.g., Simmons v. Sonyika,

394 F.3d 1335, 1338 (11th Cir. 2004).

                                          III.

      The Rooker-Feldman doctrine is a jurisdictional rule that precludes lower

federal courts from reviewing state court judgments. Nicholson v. Shafe, 558 F.3d

                                           3
at 1270. The Supreme Court has cautioned that the “[t]he Rooker-Feldman

doctrine . . . is confined to cases of the kind from which the doctrine acquired its

name: cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 1521-22,

161 L.Ed. 2d 454 (2005); see also Lance v. Dennis, 546 U.S. 459, 464, 126 S. Ct.

1198, 1201, 163 L. Ed. 2d 1059 (2006) (noting the “narrowness” of the

Rooker-Feldman rule). The Rooker-Feldman doctrine operates as a bar to federal

court jurisdiction where the issue before the federal court was either actually

adjudicated by the state court or was “inextricably intertwined” with the state court

judgment such that (1) the success of the federal claim would “effectively nullify”

the state court judgment, or (2) the federal claim “succeeds only to the extent that

the state court wrongly decided the issues.” Casale v. Tillman, 558 F.3d 1258,

1260 (11th Cir. 2009) (internal quotation marks omitted).

      “In Bivens, the Supreme Court for the first time implied a right of action for

damages against federal officials [for a constitutional violation] in the absence of

an act of Congress authorizing such an action.” Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008) (internal citation omitted). A claim under 42 U.S.C. § 1983,

                                          4
by contrast, requires that a plaintiff establish that the defendant acted “under color

of any statute, ordinance, regulation, custom, or usage, of any State.” 42 U.S.C. §

1983. Because claims under 42 U.S.C. § 1983 and Bivens are similar, courts

generally apply § 1983 law to Bivens cases. Abella v. Rubino, 63 F.3d 1063, 1065

(11th Cir. 1995). Thus, under Bivens, “a plaintiff must show that he or she was

deprived of a federal right by a person acting under color of [federal] law.” Griffin

v. City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

                                         IV.

      We conclude from the record that the district court did not err in finding that

Rooker-Feldman barred Jallali’s complaint. It is undisputed that the parties in the

state and federal actions were the same, and that the prior state court ruling was a

final judgment on the merits. Except for Jallali’s facially defective claims for

equitable and judicial estoppel, Jallili had a reasonable opportunity to raise his

federal claims in the state court proceeding. Moreover, because a ruling in

Jallali’s favor would effectively nullify the earlier state court judgment, the claims

in this case were inextricably intertwined with the state court’s judgment.

      The district court also correctly concluded that Jallali failed to allege any

facts that would support a claim under Bivens. It is clear from the amended

complaint that AOA, an Illinois not-for-profit corporation, was merely a private

                                          5
actor. Cf. Abella v. Rubino, 63 F.3d at 1065, (“The effect of Bivens was, in

essence, to create a remedy against federal officers, acting under color of federal

law, that was analogous to the section 1983 action against state officials.”)

(internal quotation marks omitted). Having found that Jallali’s Bivens claim failed

as a matter of law, the district court properly concluded that it lacked subject

matter jurisdiction over the entire action. See, e.g., Scarfo v. Ginsberg, 175 F.3d

957, 962 (11th Cir. 1999) (“[O]nce the district court determines that subject matter

jurisdiction over a plaintiff's federal claims does not exist, courts must dismiss a

plaintiff's state law claims.”).

      Accordingly, we affirm the district court’s judgment of dismissal.

      AFFIRMED.




                                           6